Citation Nr: 0102704	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1945 to November 
1946 and from March 1952 to September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on 
November 24, 1999.  A transcript of that hearing has been 
associated with the record on appeal.

The issues of entitlement to service connection for hearing 
loss and entitlement to service connection for a low back 
disability will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  In April 1996 the RO issued a rating decision that denied 
the appellant's claims for service connection for arthritis 
of the lumbosacral spine and service connection for hearing 
loss; although he was provided notice of that decision in 
April 1996, including notice of his appellate rights, the 
appellant did not perfect an appeal of that decision.

2.  Evidence associated with the record since the April 1996 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a low back disability.

3.  Evidence associated with the record since the April 1996 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision of the RO denying service 
connection for arthritis of the lumbosacral spine and hearing 
loss is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the April 1996 rating decision 
denying service connection for arthritis of the lumbosacral 
spine is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

3.  Evidence received since the April 1996 rating decision 
denying service connection for hearing loss is new and 
material, and the appellant's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d); 
20.302(a) (2000).

A rating decision of April 1996 denied entitlement to service 
connection for arthritis of the lumbar spine and entitlement 
to service connection for hearing loss.  The appellant was 
notified of that rating decision in April 1996.  He did not 
appeal this decision within one year.  Therefore, the April 
1996 decision is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The evidence received from the appellant since the April 1996 
rating decision is presumed credible for the purposes of 
reopening the claims unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only evidence 
received since the last final disallowance of a claim-
whether on the merits or on the grounds that no new and 
material evidence had been submitted to reopen-should be 
considered "newly presented" evidence for the purpose of 
determining whether it is new and material evidence for 
reopening the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).

Evidence submitted since the RO's April 1996 denial of the 
appellant's claims consists of: (1) records from the 
University of Alabama and Dr. James Walburn; (2) the 
appellant's testimony at the November 1999 hearing; (3) the 
appellant's pleadings and statements in support of his claim; 
and (4) VA treatment records from June 1998 to December 1999.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  The RO's April 1996 
decision denied the appellant's claim of entitlement to 
service connection for arthritis of the lumbosacral spine 
because the evidence of record did not show that the 
appellant's osteoarthritis of the lumbar spine was incurred 
in service or shown within the one year period following 
service.  The RO denied the appellant's claim of entitlement 
to service connection for hearing loss because the 
appellant's hearing loss was not incurred in service or shown 
within the one-year period following service, and was not 
caused by service.  Therefore, the Board will consider 
whether evidence submitted since that decision is new and 
material to reopen each of the claims.

With regard to the appellant's lumbar spine disability, the 
Board has reviewed all of the additional evidence received 
herein since the April 1996 rating decision and concludes 
that there is evidence both new and material as it relates to 
that issue, and, therefore, the claim is reopened.  In 
particular, the appellant submitted the report of a December 
1999 VA magnetic resonance imaging scan of the appellant's 
lumbar spine.  The impression was Grade I spondylolisthesis 
at the L4-5 level, most likely on the basis of degenerative 
change; and central and right paracentral disc bulge and 
possible protrusion of disc material into the right lateral 
recess with possible impingement on the exiting L4 and 
possibly the descending L5 nerve root.  Further, at the 
November 1999 hearing before the RO, the appellant testified 
his back was constantly painful and had begun bothering him 
in service in 1968 or 1969.

The medical record and testimony are clearly "new" 
evidence, because they were not before the RO at the time of 
its April 1996 decision.  Moreover, because the new evidence 
shows a more extensive lumbar spine disability than 
previously demonstrated and because the appellant's dates his 
experiencing back pain back to his time in service, the Board 
also finds it to be material in that it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the claimed disability, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, without considering whether the evidence 
will change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a lumbar spine disability has been submitted.  
Thus, the Board reopens the claim for service connection for 
a lumbar spine disability and remands the claim for further 
development noted below.

With regard to the appellant's hearing loss, the Board also 
concludes that there is evidence both new and material as it 
relates to that issue, and, therefore, the claim is reopened.  
In particular, the appellant submitted the report of a May 
1995 hearing evaluation from the University of Alabama, which 
showed mild to moderate sensorineural hearing loss in the 
right ear and mild high frequency sensorineural hearing loss 
in the left ear.  The examiner noted that the audiometric 
configuration in the left ear was consistent with hearing 
loss due to noise exposure.

The medical record is clearly new evidence, because it was 
not before the RO at the time of its April 1996 decision.  
Moreover, because the new evidence relates the appellant's 
hearing loss to noise exposure that the appellant claims that 
he experienced during service, the Board finds it to also be 
material in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for hearing loss has been submitted.  Thus, the 
Board reopens the claim for service connection for hearing 
loss and remands the claim below for further development 
noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
low back disability is reopened, and, to this extent, the 
appeal is granted.

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
hearing loss is reopened, and, to this extent, the appeal is 
granted.


REMAND

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material.  If new and 
material evidence has been presented, the claim is reopened 
and VA may evaluate the merits of the claim after ensuring 
that the duty to assist has been fulfilled.  In light of the 
Board's action reopening the appellant's claims, the RO must 
adjudicate the appellant's claims based on all of the 
evidence of record both old and new.

Further, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfilment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  VA examinations of the appellant 
regarding his hearing loss and low back disabilities must be 
conducted.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
orthopedic examination and review of his 
medical history to determine whether his 
current low back disability is related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.

The examiner is requested to express 
an opinion as to the likelihood of a 
causal relationship between the 
appellant's low back disability and his 
military service.  The examiner is 
encouraged to use phrases such as "is 
due to," "more likely than not," 
"equally likely," "less likely than 
not," or "is not due to" in expressing 
his or her conclusion.  A complete 
rationale should be provided for any 
opinion expressed.

2.  The appellant should be afforded a VA 
audiologic examination, to determine the 
nature and extent of his current hearing 
loss, and a review of the pertinent 
medical history to determine whether it 
is related to his military service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder.  Such review 
should include the report of the May 1995 
hearing evaluation conducted at the 
University of Alabama, the hearing 
evaluation at a January 14, 1953 A/C 
Training physical examination, the 
hearing evaluation at a January 28, 1953 
O.C.S. physical examination, the hearing 
evaluation at a June 1965 isolated duty 
physical examination, the hearing 
evaluation at an August 1967 periodic 
physical examination, and the hearing 
evaluation at a February 1970 retirement 
physical examination.  All necessary 
tests and studies should be conducted.

The examiner is requested to express 
an opinion as to the likelihood of a 
causal relationship between the 
appellant's hearing loss in each ear and 
his military service.  The examiner is 
encouraged to use phrases such as "is 
due to," "more likely than not," 
"equally likely," "less likely than 
not," or "is not due to" in expressing 
his or her conclusion.  A complete 
rationale should be provided for any 
opinion expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


